         Case 3:15-cr-00438-JO         Document 158        Filed 10/17/18     Page 1 of 2




Ruben L. Iñiguez
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
ruben_iniguez@fd.org
Attorney for Defendant




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

 UNITED STATES OF AMERICA,                             Case No. 3:15-cr-00438-JO-1

                                Plaintiff,             DEFENDANT’S SENTENCING
                                                       MEMORANDUM
                        v.

 WINSTON SHROUT,

                                Defendant.

       The defendant, Winston Shrout, through his attorney, Ruben L. Iñiguez, submits this

Memorandum for the Court’s review and consideration in determining a reasonable sentence that

is “sufficient, but not greater than necessary,” as required by 18 U.S.C. §3553(a). A sentencing

hearing is currently scheduled for Monday, October 22, 2018, at 10:00 a.m.

       On April 21, 2017, after trial, Ms. Shrout was convicted of six misdemeanor counts of

willful failure to file tax returns (Counts 14-19) and 13 felony counts of producing, presenting, and

shipping fictitious financial instruments (Counts 1-13). CR 109. He has since reviewed the final

Presentence Investigation Report and Addendum (“PSR”). He agrees with many, but not all,

aspects of the PSR. He agrees he has no prior criminal history (PSR at ¶¶45-50), he agrees with

the Criminal History Computation (PSR at ¶47), and he agrees with the description of his Personal

PAGE 1 – DEFENDANT’S SENTENCING MEMORANDUM
         Case 3:15-cr-00438-JO         Document 158        Filed 10/17/18       Page 2 of 2




History and Characteristics (PSR at ¶¶51-67). Nor does he dispute the account of the Offense

Conduct (PSR at ¶¶8-26). He objects, however, to the Offense Level Computations (PSR at ¶¶33-

43) and the premature calculation of restitution (PSR at 81).

       There is no plea agreement in this case. Accordingly, Mr. Shrout may recommend any

reasonable sentence. He asks the Court to grant a downward departure on the basis of diminished

capacity. He also urges the Court to grant a further variance after considering all statutory

sentencing factors under §3553(a), including, but not limited to, his personal history and

characteristics, the mitigating circumstances of the offenses, the need for the sentence imposed to

provide him with suitable treatment in the community, the need for the sentence imposed to reflect

the seriousness of the offenses, to promote respect for the law, to provide just punishment, to afford

adequate deterrence, and to protect the public, and the need for restitution.

       Mr. Shrout respectfully recommends that the Court impose the following sentence: one day

imprisonment, followed by a maximum, five-year term of supervised release that includes special

conditions such as 12 months of home detention, 160 hours of community service, and restitution

(in an amount to be determined); no fine; and a $1,450 special fee assessment.

       RESPECTFULLY submitted this 17th day of October, 2018.

                                               /s/ Ruben L. Iñiguez
                                               Ruben L. Iñiguez
                                               Assistant Federal Public Defender




PAGE 2 – DEFENDANT’S SENTENCING MEMORANDUM
